NOTE: This order is nonprecedential
United States Court of Appeals
for the FederaI Circuit
ACROW CORPORATION OF AMERICA,
Plozt`ntiff-Appellant, '
V.
UNITED STATES,
Defen,dant-Appellee,
AND '
MABEY BRIDGE & SHORE, INC., `
Defendant-Appellee. '
2011-5035
Appea1 from the United States Court of Federal
Claims in case no. 10-CV-682, Judge Christine O.C.
Mi11er.
ON MOTION
ORDER
The United States moves for a 30-day extension of
time, until July 13, 2011, to file its response brief
Upon consideration thereof

ACROW CORP OF AMERICA V. US 2
IT ls ORDERED THAT:
The motion is granted No further extensions should
be anticipated
FoR THE CoURT
 2 2  /s/ Jan Horba1y
Date J an Horba1y
C1erk
FlLED
cc: Thomas A. Cou1ter, Esq. 33-COURT 0F APPEALS FOR
Lartease M. Tiffith, Esq. nw FEDE_RM' C'Rcu"
David Z. Bodenheimer, Esq. JUN  2[]11
s19
mm nassau
- cum